Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 1 of 15 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


ASHLEY QUERFELD,

      Plaintiff,

v.                                    CASE NO.:

HARWOOD FINANCIAL
GROUP d/b/a MANAGEMENT
SOLUTIONS, LLC,

    Defendant.
______________________/

             COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff, ASHLEY QUERFELD, by and through undersigned counsel, brings

this action against Defendant, HARWOOD FINANCIAL GROUP d/b/a

MANAGEMENT SOLUTIONS, LLC, and in support of her claims states as follows:

                           JURISDICTION AND VENUE

      1.    This is an action for violations of the Family and Medical Leave Act of

1993, as amended, 29 U.S.C. § 2601 et seq. (“FMLA”), the Families First

Coronavirus Response Act (“FFCRA”, 29 CFR 826), and the Florida Civil Rights

Act of 1992, as amended (“FCRA”), Fla. Stat. Section 760.01 et seq..

      2.    This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and

29 U.S.C. § 2601 et seq.

      3.    Venue is proper in the Middle District of Florida, because all of the

events giving rise to these claims occurred in Hillsborough County, Florida.
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 2 of 15 PageID 2




                                   PARTIES

      4.    Plaintiff is a resident of Hillsborough County, Florida, and she worked

in Hillsborough County for Defendant.

      5.    Defendant operates a financial consulting group in Hillsborough

County, Florida.

                         GENERAL ALLEGATIONS

      6.    This is an action to recover damages suffered by Plaintiff while

employed by Defendant, when Defendant interfered with Plaintiff’s rights under

the FMLA and the FFCRA and retaliated against Plaintiff for exercising these same

rights.

      7.    At the time of these events, Plaintiff was an employee of Defendant,

and she worked at least 1250 hours in the 12 months preceding her request for

leave under the FMLA.

      8.    Thus, Plaintiff is an “eligible employee” within the meaning of the

FMLA, 29 U.S.C. § 2611(2).

      9.    Defendant is an “employer” within the meaning of the FMLA, 29

U.S.C. § 2611(4).

      10.   At all times material hereto, Plaintiff was an “employee” of Defendant

within the meaning of the FLSA and thus was an “employee” under the FFCRA.

      11.   At all times material hereto, Plaintiff was an “eligible employee”

within the meaning of the FFCRA.



                                     2
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 3 of 15 PageID 3




      12.     At all times material hereto, Plaintiff was employed at least 30

calendar days by Defendant.

      13.     At all times material hereto, the work performed by Plaintiff was

directly essential to the business performed by Defendant.

      14.     At all times material hereto, Plaintiff was an ‘employer” within the

meaning of the FFCRA.

      15.     At all times material hereto, Plaintiff was engaged in commerce or was

engaged in an activity affecting commerce.

      16.     At all times material hereto, Plaintiff was a private entity employing

fewer than 500 employees.

      17.     At all times material hereto, Defendant employed fifteen (15) or more

employees. Thus, Defendant is an “employer” within the meaning of the FCRA, Fla.

Stat. Section 760.02(7).

      18.     Plaintiff has satisfied all conditions precedent, or they have been

waived.

      19.     Plaintiff has retained the undersigned attorneys and agreed to pay

them a fee.

      20.     Plaintiff requests a jury trial for all issues so triable.

                                         FACTS

      21.     Plaintiff began working for Defendant on or around June 1, 2018.

      22.     Plaintiff suffers from a disability that qualifies as a handicap under the

FCRA, and as such, is a member of a protected class under the FCRA.

                                         3
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 4 of 15 PageID 4




      23.    Plaintiff performed the job for which she was hired in a satisfactory

manner.

      24.    Plaintiff is able to perform the essential functions of the job for which

she was hired by Defendant with or without accommodation.

      25.    On or around June 24, 2020, Plaintiff suffered from a medical

condition that qualified as a serious health condition within the meaning of the

FMLA.

      26.    Plaintiff required an accommodation of her handicap/disability.

      27.    On or about July 7, 2020, Plaintiff requested an accommodation.

Specifically, Plaintiff requested a brief medical leave of absence.

      28.    Defendant refused to engage in an interactive discussion regarding

Plaintiff’s request for accommodation.

      29.     On or about July 7, 2020, Plaintiff submitted proper medical

documentation to Defendant in support of her FMLA leave request to care for

herself.

      30.    On or about July 7, 2020, Plaintiff requested sick leave because she

tested positive for COVID-19 and needed to quarantine.

      31.    On or about July 8, 2020, Defendant denied Plaintiff’s request for

accommodation, even though granting Plaintiff’s request would not have imposed

any undue hardship on Defendant.

      32.    By denying Plaintiff’s request, Defendant unreasonably refused to

accommodate Plaintiff’s disability/handicap.

                                      4
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 5 of 15 PageID 5




      33.    On or about July 8, 2020, Defendant terminated Plaintiff’s

employment for requesting leave that should have been protected by the FMLA

and the FFCRA and for her reasonable accommodation request.

      34.    Plaintiff exercised her rights under the FMLA by requesting leave to

care for herself.

      35.    By terminating Plaintiff's employment, Defendant violated Plaintiff’s

rights under the FMLA, the FFCRA, and the FCRA.

                      COUNT I – FMLA INTERFERENCE

      36.    Plaintiff realleges and readopts the allegations of paragraphs 1

through 35 of this Complaint, as fully set forth herein.

      37.    Plaintiff required time off from work to care for herself, because she

suffered from a serious health condition within the meaning of the FMLA,

requiring leave protected under the FMLA.

      38.    By terminating Plaintiff’s employment for pursuing her rights under

the FMLA, Defendant interfered with Plaintiff’s FMLA rights, in violation of 29

U.S.C. §§ 2614(a)(1)(A) and 2615(a)(2).

      39.    Defendant’s actions were willful and done with malice.

      40.    Plaintiff was injured due to Defendant’s violations of the FMLA, for

which Plaintiff is entitled to legal and injunctive relief.

      WHEREFORE, Plaintiff demands:

             (a)    That this Court enter a judgment that Defendant interfered with

                    Plaintiff’s rights in violation of the FMLA;

                                        5
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 6 of 15 PageID 6




             (b)   An injunction restraining continued violation of the FMLA by

                   Defendant;

             (c)   Compensation       for   lost   wages,    benefits,   and   other

                   remuneration;

             (d)   Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                   prior position with back pay plus interest, pension rights and all

                   benefits, or, in the alternative, the entry of a judgment under 29

                   U.S.C. § 2617(a)(1)(A)(i)(II), against Defendant and in favor of

                   Plaintiff, for the monetary losses that Plaintiff suffered as a

                   direct result of Defendant’s violations of the FMLA;

             (e)   Front pay;

             (f)   Liquidated Damages;

             (g)   Prejudgment interest on all monetary recovery obtained;

             (h)   All costs and attorney’s fees incurred in prosecuting these

                   claims; and

             (i)   For such further relief as this Court deems just and equitable.

                      COUNT II – FMLA RETALIATION

      41.    Plaintiff realleges and readopts the allegations set forth in Paragraphs

1 through 35 of this Complaint, as fully set forth herein.

      42.    Plaintiff required time off from work to care for herself, because she

suffered from a serious health condition within the meaning of the FMLA,

requiring leave protected under the FMLA.

                                      6
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 7 of 15 PageID 7




       43.    Plaintiff engaged in protected activity under the FMLA by exercising

and/or attempting to exercise her FMLA rights.

       44.    Defendant retaliated against Plaintiff for engaging in protected

activity under the FMLA by terminating her employment.

       45.    Defendant’s actions were willful and done with malice.

       46.    Plaintiff was injured by Defendant’s violations of the FMLA, for which

Plaintiff is entitled to legal and injunctive relief.

       WHEREFORE, Plaintiff demands:

              (a)    That this Court enter a judgment that Defendant retaliated

                     against Plaintiff in violation of the FMLA;

              (b)    An injunction restraining continued violation of the FMLA by

                     Defendant ;

              (c)    Compensation       for   lost      wages,   benefits,   and   other

                     remuneration;

              (d)    Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                     prior position with back pay plus interest, pension rights and all

                     benefits or, in the alternative, entry of a judgment under 29

                     U.S.C. § 2617(a)(1)(A)(i)(II), against Defendant and in favor of

                     Plaintiff, for the monetary losses Plaintiff suffered as a direct

                     result of Defendant’s violations of the FMLA;

              (e)    Front pay;

              (f)    Liquidated Damages;

                                         7
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 8 of 15 PageID 8




             (g)   Prejudgment interest on all monetary recovery obtained;

             (h)   All costs and attorney’s fees incurred in prosecuting these

                   claims; and

             (i)   For such further relief as this Court deems just and equitable.

                   COUNT III – FFCRA INTERFERENCE

      47.    Plaintiff realleges and readopts the allegations of paragraphs 1

through 35 of this Complaint, as though fully set forth herein.

      48.    Plaintiff tested positive for COVID-19, needed to quarantine, and

requested sick leave under the FFCRA.

      49.    By requesting sick leave, Plaintiff engaged in protected activity under

the FFCRA.

      50.    By terminating Plaintiff's employment for engaging in protected

activity under the FFCRA, Defendant interfered with Plaintiff’s FFCRA rights.

      51.    The foregoing conduct, as alleged, constitutes a willful violation of the

FFCRA.

      52.    Plaintiff was injured due to Defendant’s violations of the FFCRA.

WHEREFORE, Plaintiff demands:

             (a)   A jury trial on all issues so triable;

             (b)   That process issue and that this Court take jurisdiction over the

                   case;

             (c)   That this Court enter a judgment, stating that Defendant

                   retaliated against Plaintiff in violation of the FLSA;

                                       8
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 9 of 15 PageID 9




             (d)   Compensation       for   lost    wages,     benefits,   and   other

                   remuneration;

             (e)   Compensatory       damages,     including     emotional   distress,

                   allowable at law; and for such further relief as this Court deems

                   just and equitable.

                     COUNT IV – FFCRA RETALIATION

      53.    Plaintiff realleges and readopts the allegations of paragraphs 1

through 35 of this Complaint, as though fully set forth herein.

      54.    Plaintiff tested positive for COVID-19, needed to quarantine, and

requested sick leave under the FFCRA.

      55.    By requesting sick leave, Plaintiff engaged in protected activity under

the FFCRA.

      56.    By terminating Plaintiff's employment, Defendant retaliated against

Plaintiff for engaging in protected activity under the FFCRA.

      57.    The foregoing conduct, as alleged, constitutes a willful violation of the

FFCRA.

      58.    Plaintiff was injured due to Defendant’s violations of the FFCRA.

WHEREFORE, Plaintiff demands:

             (a)   A jury trial on all issues so triable;

             (b)   That process issue and that this Court take jurisdiction over the

                   case;



                                       9
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 10 of 15 PageID 10




             (c)    That this Court enter a judgment, stating that Defendant

                    retaliated against Plaintiff in violation of the FLSA;

             (d)    Compensation       for   lost    wages,     benefits,   and   other

                    remuneration;

             (e)    Compensatory       damages,     including     emotional   distress,

                    allowable at law; and for such further relief as this Court deems

                    just and equitable.

                            COUNT V – FCRA VIOLATION
                            (HANDICAP DISCRIMINATION)

      59.    Plaintiff realleges and readopts the allegations of paragraphs 1

through 35 of this Complaint, as though fully set forth herein.

      60.    Plaintiff is a member of a protected class under the FCRA.

      61.    Plaintiff was subjected to disparate treatment on the basis of her

handicap, disability, and/or perceived handicap/disability.

      62.    Defendant’s actions were willful and done with malice.

      63.    Plaintiff was injured due to Defendant’s violations of the FCRA, for

which Plaintiff is entitled to legal and injunctive relief.

             WHEREFORE, Plaintiff demands:

             (a)    A jury trial on all issues so triable;

             (b)    That process issue and that this Court take jurisdiction over the

                    case;




                                       10
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 11 of 15 PageID 11




            (c)     Compensation         for     lost   wages,      benefits,       and   other

                    remuneration;

            (d)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                    prior position, or in the alternative, front pay;

            (e)     Any other compensatory damages, including emotional

                    distress, allowable at law;

            (f)     Punitive damages;

            (g)     Prejudgment interest on all monetary recovery obtained.

            (h)     All costs and attorney’s fees incurred in prosecuting these

                    claims; and

            (i)     For such further relief as this Court deems just and equitable.

                         COUNT VI – FCRA VIOLATION
                  (DENIAL OF REASONABLE ACCOMMODATION)

      64.   Plaintiff realleges and readopts the allegations of Paragraphs 1

through 35 of this Complaint, as though fully set forth herein.

      65.   Plaintiff has a handicap, or was perceived by Defendant as having a

handicap.

      66.   Defendant      failed   to        provide   Plaintiff    with       a   reasonable

accommodation for her handicap, and shortly thereafter, terminated her

employment.

      67.   Defendant’s actions were willful and done with malice.




                                         11
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 12 of 15 PageID 12




      68.    Plaintiff was injured due to Defendant’s violations of the FCRA, for

which Plaintiff is entitled to legal and injunctive relief.

             WHEREFORE Plaintiff demands:

             (a)    A jury trial on all issues so triable;

             (b)    That process issues and that this Court take jurisdiction over

                    the case;

             (c)    An injunction restraining continued violation of               the law

                    enumerated herein;

             (d)    Compensation        for   lost   wages,      benefits,   and     other

                    remuneration;

             (e)    Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                    prior position, or in the alternative, front pay;

             (f)    Compensatory        damages,     including     emotional   distress,

                    allowable at law;

             (g)    Punitive damages;

             (h)    Prejudgment interest on all monetary recovery obtained;

             (i)    All costs and attorney’s fees incurred in prosecuting these

                    claims; and

             (j)    For such further relief as this Court deems just and equitable.

                         COUNT VII – FCRA RETALIATION

      69.    Plaintiff realleges and readopts the allegations of paragraphs 1

through 35 of this Complaint, as though fully set forth herein.

                                        12
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 13 of 15 PageID 13




      70.    Plaintiff is a member of a protected class under the FCRA.

      71.    Plaintiff engaged in protected activity under the FCRA by reporting

the harassment she experienced and requesting a reasonable accommodation.

      72.    Defendant retaliated against Plaintiff for engaging in protected

activity under the FCRA.

      73.    Specifically, Defendant failed or refused to engage in an interactive

discussion about accommodations, subsequently denied Plaintiff a reasonable

accommodation that would have permitted Plaintiff to perform all of the essential

functions of her job with Defendant, and terminated her employment.

      74.    Defendant’s actions were willful and done with malice.

      75.    Defendant took material adverse action against Plaintiff.

      76.    Plaintiff was injured by Defendant’s violations of the FCRA, for

which Plaintiff is entitled to legal and injunctive relief.

             WHEREFORE, Plaintiff demands:

             (a)    A jury trial on all issues so triable;

             (b)    That process issue and that this Court take jurisdiction over the

                    case;

             (c)    That this Court enter a declaratory judgment against

                    Defendant, stating that Defendant retaliated against Plaintiff

                    for exercising her rights under the FCRA;

             (d)    Compensation       for   lost    wages,   benefits,   and   other

                    remuneration;

                                       13
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 14 of 15 PageID 14




            (e)    Reinstatement of Plaintiff to a position comparable to Plaintiff’s

                   prior position, with back pay plus interest, pension rights, and

                   all benefits;

            (f)    Front pay;

            (g)    Any other compensatory damages, including emotional

                   distress, allowable at law;

            (h)    Punitive damages;

            (i)    Prejudgment interest on all monetary recovery obtained.

            (j)    All costs and attorney’s fees incurred in prosecuting these

                   claims; and

For such further relief as this Court deems just and equitable.

                            JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues so triable.




                                      14
Case 8:21-cv-01218-KKM-AAS Document 1 Filed 05/19/21 Page 15 of 15 PageID 15




      Dated this 19th day of May, 2021.

                                     Respectfully submitted,



                                     _______________________
                                     LUIS A. CABASSA
                                     Florida Bar Number: 0053643
                                     WENZEL FENTON CABASSA, P.A.
                                     1110 N. Florida Avenue, Suite 300
                                     Tampa, Florida 33602
                                     Main Number: 813-224-0431
                                     Direct Dial: (813) 379-2565
                                     Facsimile: 813-229-8712
                                     Email: lcabassa@wfclaw.com
                                     Email: gnichols@wfclaw.com
                                     Attorneys for Plaintiff




                                    15
